Title: From George Washington to Thomas Jefferson, 13 February 1789
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Mount Vernon Feby 13th 1789

Having found that there is a vessel on the point of sailing from Alexandria for Havre de Grace I would not forego so good an opportunity of addressing a letter to you; although nothing very material has occurred since the date of my last, which was transmitted by Mr Gouverneur Morris. As you will doubtless have seen in the Gazettes the Measures taken by the different States for carrying the new government into execution, I will not, therefore, enter upon any report of News or discussion of political topics. Exclusive of these things, the greatest & most important objects of internal concern, which at present occupy the attention of the public mind, are manufactures &

inland navigation. Many successful efforts in fabrics of different kinds are every day made. Those composed of Cotton, I think, will be of the most immediate and extensive utility. Mr Milne, an English Gentleman, who has been many years introducing those manufactures into France, and whose father is now carrying them on (under the protection of government) at the Royal Chateau of Muette in Passy, was at my House this Week & is of opinion that they may be prosecuted in America to greater advantage than in France & England. He has been almost two years in Georgia stimulating & instructing the Planters to the production of Cotton. In that State, & So. Carolina, it is said, the Cotton may be made of a most excellent quality, and in such abundt quantities as to prove a more profitable species of agriculture, than any other Crop. The encrease of that new material and the introduction of the late-improved Machines to abridge labour, must be of almost infinite consequence to America. A desire of encouraging whatever is useful & œconomical seems now generally to prevail. Several capitol artists, in different branches, have lately arrived in this Country. A factory of Glass is established, upon a large scale on Monocasy, near Frederick-Town in Maryld. I am informed it will this year produce Glass of various kinds, nearly to the amount of ten thousand pounds value. This factory will be essentially benefitted, by having the navigation of the Potomac completely opened. But the total benefits of that Navigation will not be confined to narrower limits, than the extent of the western territory of the U: States.
You have been made acquainted, my dear Sir, with my ideas of the practicability, importance & extent of that navigation, as they have been occasionally, though fully expressed, in my several letters to you, dated the 29th of March 1784, the 25th of Febry 1785, the 26th of Septr 1785, the 30th of May 1787, the 1st of Jany 1788, & the 31st of Augt in the same year. Notwithstanding my constant & utmost endeavours to obtain precise information, respecting the nearest & best communication between the Ohio & Lake Erie, I am not yet able to add any thing more satisfactory to the observations which I had the honor to make on the subject, in my letter of the 1st of January 1788. But I have lately received a correct Draught executed principally

from actual Surveys, of the Country between the sources of the Potowmac and the navigable waters, that fall into the Ohio. The Roads; & Rivulets at the places where they are crossed by these roads, together with the mouths of the latter (but not the meanders) are laid down from actual surveys. Hence the approximation of the Eastern & western waters, in those parts, is discovered with certainty. It is, however, supposed by some—not professional men I should add—that the navigation of Potowmac from the Mouth of Savage to Stoney river, is impracticable, on account of the many falls, rapid water and rugged banks which are to be found in its course: But as there is an abundance of water, I should conceive that with the aid of Canals & Locks, it might be accomplished. From hence thro’ the Glades, to the principal stream of the Yohiogany River, the portage is not more than 8 or ten Miles: and this distance, if little Yough affords water sufficient, might be reduced to five miles. From the mouth of little Yough to Pittsburgh there is no want of water: but it is said there are falls, & many rapid places in the River (not insurmountable one would suppose). It is conjectured by many that Savage River and Green glade Creek—or the former and little Yough, are capable of being improved—if so, the course is more direct—but of this I can say nothing for want of better information, or a more accurate examination of these streams. Of the Draught  wch has been sent me, I enclose you such a rough sketch, as my avocations would permit me to make: my principal object therein being to shew, that the distance between the Eastern & Western Waters is shorter, and that the means of communication are easier, than I had hitherto represented or imagined. I need not describe what & how extensive the rivers are which will be thus in a wonderful manner connected, as soon as the Potomac shall be rendered entirely passable. The passage would have been opened from Fort Cumberland to the Great Falls (nine Miles from tidewater) before this time, as I mentioned in my letter of the 31st of Augt last, had it not been for the unfavourableness of the Season. In spite of that untoward circumstance, I have the pleasure to inform you, that two or three boats have actually arrived at the last mentioned place; one with 50, & another with near 100 Barrl of flour.

I am going on Monday next to visit works, as far as the Seneca Falls. Could I have delayed writing this letter untill my return from thence & afterwards availed myself of the same conveyance, I might have been more particular in my account of the state of the several works, & especially of the situation of the Land adjoining to the Canal at the Great Falls. Whensoever the produce of those parts of the Country bordering on the sources of the Potomac & contiguous to the long rivers that run into it (particularly the Shanandoah & South Branch) shall be waterborne down to Tide-water for exportation, I conceive this place must become very valuable. From the conveniency of the Bason a little above the Spot where the Locks are to be placed, & from the inducements which will be Superadded by several fine Mill-Seats, I cannot entertain a doubt of the establishment of a Town in that place. Indeed mercantile People are desirous that that event should take place as soon as possible. Manufactures of various commodities & in iron particularly will doubtless be carried on to advantage there. The Mill Seats, I well know, have long been considered as very valuable ones. How far buildings erected upon them may be exposed to injuries from freshes, or the breaking up of Ice, I am not competent to determine from my own knowledge: but the opinion of persons better acquainted with these matters than I am, is, that they may be rendered secure. On the commodiousness of Alexandria for carrying on the Fur trade throughout the whole western Country, I treated, in a very minute and I may say almost voluminous manner, in my communication to you of the 30th of May 1787. Probably George-Town & the place which I have just mentioned, will participate largely & happily in the great emoluments to be derived from that and other valuable articles, through the inland navigation of the upper & Western Country. With sentiments of the highest esteem & regard—I have the honor to be Dear Sir Your Most Obedt and very Humble Servant

Go: Washington

